           Case 1:18-cv-10595-ER Document 35 Filed 12/28/18 Page 1 of 1
                                                                     Cowan, Liebowitz & Latman, P.C.
                                                                     114 West 47th Street
                                                                     New York, NY 10036
                                                                     (212) 790‐9200 Tel
                                                                     (212) 575‐0671 Fax
                                                                     www.cll.com



                                                                     Eric J. Shimanoff
                                                                     (212) 790-9226
                                                                     ejs@cll.com


                                             December 27, 2018

                                                          The request for adjournment is granted. The pre-
Via ECF
Hon. Edgardo Ramos                                        motion conference is hereby adjourned to Friday,
United States District Judge                              January 18, 2019, at 2:00 P.M.
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                   12/28/2018
New York, NY 10007

       Re:      Lopez v. True Religion, et al., No 18-10595 (S.D.N.Y.)

Dear Hon. Judge Ramos:

        We represent Defendant The Endurance International Group, Inc. (“Endurance”) in the
above-referenced litigation. We write to request a brief adjournment of the pre-motion
conference concerning Endurance’s anticipated motion to dismiss, currently scheduled for
January 11, 2019 at 2:00 pm. See Dkt.#32. The undersigned counsel for Endurance will be
travelling back from a hearing in San Francisco on January 11 but is available for a rescheduled
conference any afternoon the week of January 14 if the Court is available. No prior request for
an adjournment has been made by either party. The undersigned counsel for Endurance emailed
pro se Plaintiff earlier today, asking about any conflicts the week of January 14, but has not yet
received a response.

                                             Sincerely,



                                             Eric J. Shimanoff


cc:    Plaintiff (via Email and First Class Mail)
       All Counsel of Record (via ECF)




30615/020/2558889
